                       Case
                         Case
                            1:20-cv-05992-VSB
                               1:20-cv-05992 Document
                                               Document
                                                      5 6Filed
                                                            Filed
                                                               07/31/20
                                                                  08/03/20Page
                                                                            Page
                                                                               1 of
                                                                                  1 2of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                         Southern District
                                                       __________  DistrictofofNew York
                                                                                __________

          NOVEL ENERGY SOLUTIONS, LLC,                                     )
                                                                           )
                                                                           )
                                                                           )
                            Plaintiff(s)                                   )
                                                                           )
                                v.                                                     Civil Action No. 1:20-cv-05992
                                                                           )
        PINE GATE RENEWABLES, LLC, and                                     )
        GREEN STREET POWER PARTNERS,                                       )
                                                                           )
                                                                           )
                           Defendant(s)                                    )

                                                       SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PINE GATE RENEWABLES, LLC
                                           c/o Registered Agent Solutions, Inc.
                                           176 Mine Lake Court, Ste 100
                                           Raleigh, NC 27615




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stephen J. Riccardulli
                                           BUCHANAN INGERSOLL & ROONEY PC
                                           640 5th Avenue
                                           9th Floor
                                           New York, NY 10019-6102
                                           212-440-4400 (Tel.)

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                          CLERK OF COURT


Date:                                                                                         631(3781(
                                                                                                    Signature of Clerk or Deputy Clerk
                                                 AH-IUAVII Of- StKVlUt


UNITED STATES DISTRICT COURT FOR THE
   SOUTHERN DISTRICT OF NEW YORK
                                                                                      INDEX#:
NOVEL ENERGY SOLUTIONS, LLC,
                                                                                      1:20-CV-05992
                                                                                      DATE FILED:
                                                                    Plaintiffs)       08/03/2020
                                                                    Petittioner(s)
                  - against -
PINE GATE RENEWABLES, LLC, AND
GREEN STREET POWER PARTNERS,
                                                                    Defendant(s)
                                                                    Respondent(s)
STATE OF NORTH CAROLINA: COUNTY OF JOHNSTON: ss:

JENNIFER ADAMS, BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION AND IS OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NORTH CAROLINA

That on 08/0'6/2020, 02:50PM at 176 MINE LAKE COURT, SUITE 100, RALEIGH, NC 27615, deponent served a SUMMONS IN A CIVIL
ACTION, COMPLAINT DEMAND FOR JURY TRIAL WITH EXHIBIT "A", CIVIL COVER SHEET, NOVEL ENERGY SOLUTIONS, LLC'S RULE
7.1 CORPORATE DISCLOSURE STATEMENT, INDIVIDUAL PRACTICES IN CIVIL CASES OF KATHARINE H. PARKER, US MAGISTRATE
JUDGE-REVISED 1/1/20, UPDATED COVID-19 NOTICE OF PROCEDURES IN CIVIL AND CRIMINAL CASES GENERAL INFORMATION
FOR CIVIL CASES-MAGISTRATE JUDGE PARKER 4/2/20 AND INDIVIDUAL RULES & PRACTICES IN CIVIL CASES VERNON S.
BRODERICK, US DISTRICT JUDGE-3/19/20 on PINE GATE RENEWABLES, LLC, BY SERVING REGISTERED AGENT SOLUTIONS, INC.,
ITS REGISTERED AGENT FOR SERVICE OF PROCESS, a defendant in the above action.



BY DELIVERING TO AND LEAVING A TRUE COPY OF EACH THEREOF PERSONALLY WITH COURTNEY MORTON, REGISTERED
AGENT, WHO INDICATED THAT SHE WAS AUTHORIZED TO ACCEPT SERVICE ON BEHALF OF PINE GATE RENEWABLES, LLC.




DEPONENT DESCRIBES THE INDIVIDUAL SERVED AS FOLLOWS:
SexF Approximate age 35 Approximate height 5'05‘' Approximate weight 240   Color of skin WHITE   Color of hair BROWN




BUCHANAN INGERSOLL
& ROONEY PC

640 5TH AVENUE
9TH FLOOR
NEW YORK, NY 10019-6102
(212)440-4400
